DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 4/3/2019 have been considered by the examiner

Response to Arguments
Applicant’s amendments to claims 1-3, 5-13 overcome the invoked 35 USC 112(f) means plus function limitation.

Applicant’s argument to the 35 USC 102/103 rejections have been fully considered but they are not persuasive.

Applicant asserts that Dudar fails to disclose or make obvious the features of independent claims 1, 5-6 and 10-13. Specifically, the applicant asserts that Dudar fails to disclose or make obvious the features of amended independent claim 1 regarding determining whether the first vehicle is positioned less than a predetermined distance from the second vehicle, and outputting a warning notifying about the presence of the first vehicle upon determination that the first vehicle is positioned less than the predetermined distance from the second vehicle. The Examiner respectfully disagrees with this as noted in the previous rejection, based on teachings of Dudar highlighted in Dudar [0020] where a warning indicative of a command is given to a vehicle to move to a different location. See Dudar [0020] where the platooning 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Smell detection unit
Smell determination unit
Notification unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar (US 20190035283)

Regarding claim 1, Dudar teaches a vehicle control system comprising: a second vehicle; and a first vehicle including a smell detection unit configured to detect a smell in the first vehicle (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are , a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor sensor) a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a notification unit configured to notify a second vehicle about the first vehicle position information when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value, wherein the second vehicle is configured to communicate with the first vehicle, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) the second vehicle including a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the first vehicle is positioned less than a predetermined distance from the second vehicle, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) an information output unit configured to output predetermined information, (Dudar Fig. 2 which shows the occupant detection system and odor sensors, see also [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.”) and an information output processing unit configured to cause the information output unit to output a warning notifying about a presence of the first vehicle when the approach determination unit determines that first vehicle is positioned less than the predetermined distance from the second vehicle. (Dudar Fig. 2 which shows a system processor 135 that commands the host vehicle based on processed information outputted from the odor sensors and occupant detection system. See also [0020] “the platooning system 105 may command the host vehicle 100 to move to a different location in the platoon if, e.g., a vehicle with a different powertrain type or size enters the mini-platoon and begins giving off abnormal odors that reduce the air quality in the cabin of the host vehicle 100”. This reference teaches the platooning system’s ability to give out a warning instruction to the vehicle to change location when a determination is made)

Regarding claim 4, Dudar teaches a first vehicle, the first vehicle being configured to communicate with a second vehicle, (Dudar, see Fig. 1 and 2, which show a first vehicle and the first vehicle comprising: a smell detection unit configured to detect a smell in the first vehicle; (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value; (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor sensor) a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle; (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a notification unit configured to notify the second vehicle about the first vehicle position information when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value. (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver)

a second vehicle, the second vehicle being configured to communicate with a first vehicle, (Dudar, see Fig. 1 and 2, which show a first vehicle and communication transceiver in a first vehicle configured to communicate with a second vehicle. See also [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles”.) the first vehicle including a smell detection unit configured to detect a smell in the first vehicle, (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor sensor) a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a notification unit configured to notify the second vehicle about the first vehicle position information when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) the second vehicle comprising: a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle; (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the first vehicle is positioned less than a predetermined distance from the second vehicle; (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) an information output unit configured to output predetermined information; (Dudar Fig. 2 which shows the occupant detection system and odor sensors, see also [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.”) and an information output processing unit configured to cause the information output unit to output a warning notifying about a presence of the first vehicle when the approach determination unit determines that first vehicle is positioned less than the predetermined distance from the second vehicle. (Dudar Fig. 2 which shows a system processor 135 that commands the host vehicle based on processed information outputted from the odor sensors and occupant detection system. See also [0020] “the platooning system 105 may command the host vehicle 100 to move to a different location in the platoon if, e.g., a vehicle with a different powertrain type or size enters the mini-platoon and begins giving off abnormal odors that reduce the air quality in the cabin 

Regarding claim 6, Dudar teaches a vehicle control system comprising a first vehicle and a second vehicle configured to communicate with the first vehicle, (Dudar, see Fig. 1 and 2, which show a first vehicle and communication transceiver in a first vehicle configured to communicate with a second vehicle. See also [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles”.) the second vehicle including a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a notification unit configured to notify the first vehicle about the second vehicle position information, . (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) wherein the first vehicle includes: a smell detection unit configured to detect a smell in the first vehicle (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle); a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value; (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the  a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle; (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the second vehicle is positioned less than a predetermined distance from the first vehicle; (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) an information output unit configured to output predetermined information; (Dudar Fig. 2 which shows the occupant detection system and odor sensors, see also [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.”) and an information output processing unit configured to cause the information output unit to output a warning notifying about a presence of the second vehicle when the approach determination unit determines that second vehicle is positioned less than the predetermined distance from the first vehicle. (Dudar Fig. 2 which shows a system processor 135 that commands the host vehicle based on processed information outputted from the odor sensors and occupant detection system. See also [0020] “the platooning system 105 may command the host vehicle 

Regarding claim 10, Dudar teaches a first vehicle, the first vehicle being configured to communicate with a second vehicle, (Dudar, see Fig. 1 and 2, which show a first vehicle and communication transceiver in a first vehicle configured to communicate with a second vehicle. See also [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles”.) the first vehicle comprising: a smell detection unit configured to detect a smell in the first vehicle; (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value; , (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor sensor) a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle; (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) an approach determination unit configured to determine, based on the first vehicle position information and on second vehicle position information notified from the second vehicle, the second vehicle position information indicating a position of the second vehicle, whether the second vehicle is positioned less than a predetermined distance from the first vehicle when the smell determination unit determines that the intensity of the smell detected by the smell detection unit is equal to or larger than the predetermined threshold value; (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) an information output unit configured to output predetermined information; (Dudar Fig. 2 which shows the occupant detection system and odor sensors, see also [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.”) and an information output processing unit configured to, when the approach determination unit determines that second vehicle is positioned less than the predetermined distance from the first vehicle, cause the information output unit to output a warning notifying about a presence of the second vehicle. (Dudar Fig. 2 which shows a system processor 135 that commands the host vehicle based on processed information outputted from the odor sensors and occupant detection system. The communication transceiver 120 communicates with the system processor that makes a determination based on the location of the first and second vehicles. See also [0020] “the platooning system 105 may command the host vehicle 100 to move to a different location in the platoon if, e.g., a vehicle with a different powertrain type or size enters the mini-platoon and begins giving off abnormal odors that reduce the air quality in the cabin of the host vehicle 100”. This reference teaches the platooning system’s ability to give out a warning instruction to the vehicle to change location when a determination is made)

Regarding claim 11, Dudar teaches a second vehicle, the second vehicle being configured to communicate with a first vehicle, (Dudar, see Fig. 1 and 2, which show a first vehicle and communication transceiver in a first vehicle configured to communicate with a second vehicle. See also [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles”.) the second vehicle comprising: a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle; (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a notification unit configured to notify the first vehicle about the second vehicle position information, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) wherein the first vehicle includes a smell detection unit configured to detect a smell in the first vehicle, (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the second vehicle is positioned less than a predetermined distance from the first vehicle, when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) an information output unit configured to output predetermined information, and an information output processing unit configured to, when the approach determination unit determines that second vehicle is positioned less than the predetermined distance from the first vehicle, cause the information output unit to output a warning notifying about a presence of the second vehicle.

Regarding claim 12, Dudar teaches a vehicle control system comprising: a first vehicle including a smell detection unit configured to detect a smell in the first vehicle, (Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a first notification unit configured to notify a server about the first vehicle position information when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value; (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) a second vehicle including a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a second notification unit configured to notify the server about the second vehicle position information; and the server configured to communicate with the first vehicle and the second vehicle, (Dudar Fig. 2 shows a vehicle communication network which enables a first and second vehicle to communicate via Ethernet, controller area network bus, Bluetooth) the server including an acquisition unit configured to acquire the first vehicle position information from the first notification unit and acquire the second vehicle position information from the second notification unit, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the first vehicle and the second vehicle are positioned less than a predetermined distance from each other, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver)
and a server notification unit configured to notify the second vehicle about the first vehicle position information when the approach determination unit determines that the first vehicle and the second vehicle are positioned less than the predetermined distance from each other, wherein the second vehicle further includes an information output unit configured to output predetermined information and an information output processing unit configured to cause the information output unit to output a warning notifying about a presence of the first vehicle when the first vehicle position information is received from the server. (Dudar [0025] “The communication transceiver 120 may be programmed to communicate in accordance with any number of wired or wireless communication protocols. For instance, the communication transceiver 120 may be programmed to communicate in accordance with a satellite-communication protocol, a cellular-based communication protocol (LTE, 3G, etc.), Bluetooth®, Bluetooth® Low Energy, Ethernet, the Controller Area Network (CAN) protocol, WiFi, the Local telematics unit. This reference teaches the ability of the transceiver to communicate with a first and second vehicle and it teaches the aspect of incorporating the communication transceiver into the vehicle telematics which is used to output notifications and warnings.)

Regarding claim 13, Dudar teaches a vehicle control system comprising: a first vehicle including a smell detection unit configured to detect a smell in the first vehicle, Dudar [Fig 1, 2 & 3 that show a platooning system that has odor sensors 125 and a system processor 135 which are configured to detect an odor or smell in a vehicle) a smell determination unit configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, (Dudar [0028] “The system processor 135 is programmed to determine, from the data stored in the system memory 130 and output by the odor sensors 125 and the occupant detection system 110, where the host vehicle 100 should be located in a vehicle platoon, a mini-platoon, or both.” The reference teaches the system processor is able to make a determination based on data from odor sensor) a first acquisition unit configured to acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle)

and a first notification unit configured to notify a server about the first vehicle position information when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value; (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include a second vehicle including a second acquisition unit configured to acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle, (Dudar [0010] “The processor may be programmed to determine a location of the host vehicle in the mini-platoon relative to at least one of the plurality of nearby vehicles”. This reference teaches the processor being programmed to determine a location of the host vehicle) and a second notification unit configured to notify the server about the second vehicle position information; (Dudar [0014]” The method may further include determining a location of the host vehicle in the mini-platoon relative to the nearby vehicle”) and the server configured to communicate with the first vehicle and the second vehicle, (Dudar Fig. 2 shows a vehicle communication network which enables a first and second vehicle to communicate via Ethernet, controller area network bus, Bluetooth) the server including an acquisition unit configured to acquire the first vehicle position information from the first notification unit and acquire the second vehicle position information from the second notification unit, (Dudar, Fig. 2 and [0013] “A method may include receiving data from a nearby vehicle, detecting the nearby vehicle has at least one of a powertrain type and emissions similar to a powertrain type and emissions of a host vehicle, and operating the host vehicle in a mini-platoon with the nearby vehicle after determining that the nearby vehicle has at least one of the powertrain type and emissions similar to the powertrain type and emissions of the host vehicle”.) an approach determination unit configured to determine, based on the first vehicle position information and the second vehicle position information, whether the first vehicle and the second vehicle are positioned less than a predetermined distance front each other, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include and a server notification unit configured to notify the first vehicle about the second vehicle position information when the approach determination unit determines that the first vehicle and the second vehicle are positioned less than the predetermined distance from each other, wherein the first vehicle further includes an information output unit configured to output predetermined information and an information output processing unit configured to cause the information output unit to output a warning notifying about a presence of the second vehicle when the second vehicle position information is received from the server. (Dudar [0025] “The communication transceiver 120 may be programmed to communicate in accordance with any number of wired or wireless communication protocols. For instance, the communication transceiver 120 may be programmed to communicate in accordance with a satellite-communication protocol, a cellular-based communication protocol (LTE, 3G, etc.), Bluetooth®, Bluetooth® Low Energy, Ethernet, the Controller Area Network (CAN) protocol, WiFi, the Local Interconnect Network (LIN) protocol, etc. In some instances, the communication transceiver 120 is incorporated into a vehicle telematics unit. This reference teaches the ability of the transceiver to communicate with a first and second vehicle and it teaches the aspect of incorporating the communication transceiver into the vehicle telematics which is used to output notifications and warnings.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20190035283) in view of Do (US 20190088135)


Regarding claim 2, Dudar teaches the vehicle control system according to claim I, wherein(Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) a
Do discloses a first calculation unit configured to calculate a first vehicle traveling route, the first vehicle traveling route being a traveling route of the first vehicle, (Do, Fig 1. That shows dashed line 150 representing the traveling route & see [0017] “the drive control system 110 controls the various autonomous vehicle systems, such as braking, steering, adjusting speed, etc., to implement a driving plan. The driving plan can include such factors as destination, route, waypoints, etc. that are used by the drive control system 110 to operate and navigate the autonomous vehicle 102 from an initial location to a destination. This reference teaches the drive plan that includes the traveling route of the vehicle.) the second vehicle further includes a second calculation unit configured to calculate a second vehicle detour traveling route, the second vehicle detour traveling route being a traveling route of the second vehicle, and the second vehicle detour traveling route including a route detouring around at least a part of the first vehicle traveling route, (Do, Fig 1 that shows dashed line 152 representing an updated traveling route due to rerouting & [0018] “Drive control system 110, however, may update its drive plan relative to the irregular behavioral driving characteristics of vehicle 150-N, causing autonomous vehicle 102 to slow down, increase a distance between autonomous vehicle 102 and vehicle 150-N, activate an emergency system (e.g., collision warning, brake support, etc.), with the updated drive plan indicated by dashed line 152. This reference teaches the drive plan getting updated based on a need to reroute a second vehicle based on characteristics of a first vehicle) and the information output processing unit is configured to cause the information output unit to output the second vehicle detour traveling route. (Do Fig 2 that shows the assistance server which includes a user interface & [0025] “It should be appreciated that assistance server 250 may also include, although not illustrated, a user interface (e.g., keyboard, touch-screen, or similar devices), a power device (e.g., a battery), a display screen (e.g., an LCD display), as well as other components typically associated with computer processing systems.”)


Regarding claim 3, Dudar does not teach the vehicle control system according to claim 2, wherein the second vehicle further includes a travel control unit configured to control traveling of the second vehicle along the second vehicle detour traveling route. (Do Fig 2 that shows a vehicle motion controller & [0030] “the autonomous and partially autonomous operation of autonomous vehicle 202 by vehicle motion controller 220 dynamically adapts to surrounding environmental factors, including neighboring vehicles (e.g., vehicles 150-M and 150-N illustrated in FIG. 1), roadway conditions, obstacles, etc., using a trained machine learning model”. This reference teaches the ability of the vehicle controller unit to control a vehicle in the possible event of avoiding obstacles such as another vehicle via a detour or alternate route)
Do discloses the second vehicle further includes a travel control unit configured to control traveling of the second vehicle along the second vehicle detour traveling route. (Do Fig 2 that shows a vehicle motion controller & [0030] “the autonomous and partially autonomous operation of autonomous vehicle 202 by vehicle motion controller 220 dynamically adapts to surrounding environmental factors, including neighboring vehicles (e.g., vehicles 150-M and 150-N illustrated in FIG. 1), roadway conditions, obstacles, etc., using a trained machine learning model”. This reference teaches the ability of the vehicle controller unit to control a vehicle in the possible event of avoiding obstacles such as another vehicle via a detour or alternate route).
It would have been obvious to one of ordinary skill in the art to modify the vehicle control system of Dudar with the learnings of Do to have a vehicle control system able to reroute a vehicle 

Regarding claim 7, Dudar does not teach the vehicle control system according to claim 6, wherein the second vehicle further includes a first calculation unit configured to calculate a second vehicle traveling route, the second vehicle traveling route being a traveling route of the second vehicle, the notification unit is configured to notify the first vehicle about the second vehicle traveling route, 
the first vehicle further includes a second calculation unit configured to calculate a first vehicle detour traveling route, the first vehicle detour traveling route being a traveling route of the first vehicle, and the first vehicle detour traveling route including a route detouring around at least a part of the second vehicle traveling route, and the information output processing unit is configured to cause the information output unit to output the first vehicle detour traveling route.
Do discloses the second vehicle further includes a first calculation unit configured to calculate a second vehicle traveling route, the second vehicle traveling route being a traveling route of the second vehicle, (Do, Fig 1. That shows dashed line 150 representing the traveling route & see [0017] “the drive control system 110 controls the various autonomous vehicle systems, such as braking, steering, adjusting speed, etc., to implement a driving plan. The driving plan can include such factors as destination, route, waypoints, etc. that are used by the drive control system 110 to operate and navigate the autonomous vehicle 102 from an initial location to a destination. This reference teaches the drive plan that includes the traveling route of the vehicle.)
the notification unit is configured to notify the first vehicle about the second vehicle traveling route, (Do Fig. 3 that shows the management of a traveling route of an autonomous vehicle with vehicle to vehicle exchange & [0020] “For example, based on observations and/or V2V data exchange with vehicles the first vehicle further includes a second calculation unit configured to calculate a first vehicle detour traveling route, the first vehicle detour traveling route being a traveling route of the first vehicle, and the first vehicle detour traveling route including a route detouring around at least a part of the second vehicle traveling route, (Do, Fig 1 that shows dashed line 152 representing an updated traveling route due to rerouting & [0018] “Drive control system 110, however, may update its drive plan relative to the irregular behavioral driving characteristics of vehicle 150-N, causing autonomous vehicle 102 to slow down, increase a distance between autonomous vehicle 102 and vehicle 150-N, activate an emergency system (e.g., collision warning, brake support, etc.), with the updated drive plan indicated by dashed line 152. This reference teaches the drive plan getting updated based on a need to reroute a second vehicle based on characteristics of a first vehicle)
and the information output processing unit is configured to cause the information output unit to output the first vehicle detour traveling route. (Do Fig 2 that shows the assistance server which includes a user interface & [0025] “It should be appreciated that assistance server 250 may also include, although not illustrated, a user interface (e.g., keyboard, touch-screen, or similar devices), a power device (e.g., a battery), a display screen (e.g., an LCD display), as well as other components typically associated with computer processing systems.”)
It would have been obvious to one of ordinary skill in the art to modify the vehicle control system of Dudar with the learnings of Do to have a vehicle control system able to reroute a vehicle based on the situation and condition of neighboring vehicles to improve vehicle fuel efficiency and prevent traffic congestion.

the vehicle control system according to claim 7, wherein the first vehicle further includes a travel control unit configured to control traveling of the first vehicle along the first vehicle detour traveling route. (Do Fig 2 that shows a vehicle motion controller & [0030] “the autonomous and partially autonomous operation of autonomous vehicle 202 by vehicle motion controller 220 dynamically adapts to surrounding environmental factors, including neighboring vehicles (e.g., vehicles 150-M and 150-N illustrated in FIG. 1), roadway conditions, obstacles, etc., using a trained machine learning model”. This reference teaches the ability of the vehicle controller unit to control a vehicle in the possible event of avoiding obstacles such as another vehicle via a detour or alternate route)
Do discloses the first vehicle further includes a travel control unit configured to control traveling of the first vehicle along the first vehicle detour traveling route. (Do Fig 2 that shows a vehicle motion controller & [0030] “the autonomous and partially autonomous operation of autonomous vehicle 202 by vehicle motion controller 220 dynamically adapts to surrounding environmental factors, including neighboring vehicles (e.g., vehicles 150-M and 150-N illustrated in FIG. 1), roadway conditions, obstacles, etc., using a trained machine learning model”. This reference teaches the ability of the vehicle controller unit to control a vehicle in the possible event of avoiding obstacles such as another vehicle via a detour or alternate route)
It would have been obvious to one of ordinary skill in the art to modify the vehicle control system of Dudar with the learnings of Do to have a vehicle control system able to reroute a vehicle based on the situation and condition of neighboring vehicles to improve vehicle fuel efficiency and prevent traffic congestion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20190035283) in view of Graves (US 9953533)

Regarding claim 9, Dudar teaches the vehicle control system according to claim 6, the second vehicle position information, whether the second vehicle is positioned less than a predetermined distance from the first vehicle when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value, (Dudar [0010] “The vehicle computer may further include a communication transceiver programmed to receive data from the nearby vehicles. The data may include at least one of the sizes and classes of the nearby vehicles. The data may further include at least one of the powertrain type and emissions of the at least one of the plurality of nearby vehicles”. This reference teaches the vehicle computer being able to receive data from a second vehicle via a communication transceiver) 
Dudar does not specifically teach the the approach determination unit is configured to determine, based on the first vehicle position information and the roadside communication device position information, whether the roadside communication device is positioned less than a predetermined distance from the first vehicle when the smell determination unit determines that the intensity of the smell is equal to or larger than the predetermined threshold value,
a roadside communication device existing at a predetermined position on a roadside, wherein the roadside communication device includes a notification unit configured to communicate with the first vehicle and notify the first vehicle about roadside communication device position information, the roadside communication device position information indicating a position of the roadside communication device, (Graves, see Fig 1 which has a roadside communication device that transmits a signal. See Col 3 lines 16-22) and the information output processing unit is configured to cause the information output unit to output a warning including the roadside communication device position information when the approach determination unit determines that roadside communication device is positioned less than the predetermined distance from the first vehicle. (Graves, see Col 3 lines 44-49)
It would have been obvious to one of ordinary skill in the art to modify the vehicle control system of Dudar with the teachings of Graves to allow the vehicle control system to notify the driver of vehicle of a possible roadside hazard for safety reasons and accident prevention.

Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a first vehicle, second vehicle, vehicle control device and vehicle control system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Mikko Obioha, whose telephone number is 313-446-6532. The examiner can normally be reached Monday-Friday from 8:00 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan, can be reached at 571-270-7016. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661